 

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HEALTH & WELFARE FUND OF THE UNITED
FOOD & COMMERCIAL WORKERS LOCAL 2013,
AFL-CIO, by its Trustees Louis Mark Carotenuto and

 

Stanley Fleishman, ORDER
Plaintiff, : 19 Civ. 6993 (GBD)
-against- |
SP PLUS CORPORATION, :
Defendant. |
veces x

GEORGE B. DANIELS, United States District Judge:

The March 31, 2021 initial conference is canceled.

Dated: New York, New York
March 25, 2021
SO ORDERED.

Nn wy B, Donk

gEpR GEJB. DANIELS
ed States District Judge

 
